FOURTH AMENDMENT TO LIBERTY STREET FUNDS DISTRIBUTION AGREEMENT This Fourth Amendment (the “Amendment”) to the Distribution Agreement (the “Distribution Agreement”) dated as of October 12, 2009, as amended, by and among Investment Managers Series Trust, a Delaware statutory trust (the “Client”), Liberty Street Advisors, Inc., a New York corporation (the “Adviser”), and Foreside Fund Services, LLC, a Delaware limited liability company (“FFS”) is effective as of September 30, 2014 (the “Effective Date”). WHEREAS, the parties desire to amend Exhibit A of the Distribution Agreement to add the Robinson Tax Advantaged Income Fund to the list of Funds; NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: I. Capitalized terms not otherwise defined herein shall have the meanings set forth in the Distribution Agreement. II. Exhibit A to the Distribution Agreement is hereby amended and restated as provided on Appendix A attached hereto. III. All other terms, conditions, provisions and sections of the Distribution Agreement remain in effect and are hereby incorporated herein by reference. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed in their names and on their behalf by and through their duly authorized officers, as of the date set forth above. LIBERTY STREET ADVISORS, INC. FORESIDE FUND SERVICES, LLC By: By: Victor Fontana, President Mark Fairbanks, President INVESTMENT MANAGERS SERIES TRUST By: Rita Dam, Treasurer APPENDIX A EXHIBITA As ofSeptember 30, 2014 Horizon Spin-off and Corporate Restructuring Fund Center Coast MLP Focus Fund Capital Innovations Global Agri, Timber, Infrastructure Fund Toroso Newfound Tactical Allocation Fund West Loop Realty Fund Robinson Tax Advantaged Income Fund
